Citation Nr: 1341285	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-23 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected lumbar spine disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran testified before the undersigned at an April 2012 Video hearing before the Board held at the St. Petersburg, Florida, RO.  The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for lumbar disc disease currently evaluated as 20 percent disabling and cervical disc disease currently evaluated as 10 percent disabling.  In the February 2009 rating decision, the RO relied on a June 2006 VA examination in assigning the Veteran's current evaluations.  At his April 2012 video hearing, the Veteran asserted that his back and neck conditions had increased in severity since the June 2006 VA examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected lumbar and cervical spine disc disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his spine disabilities since April 2012, including fee basis records and the VA Medical Center (VAMC) in Bay Pines, Florida.  If he has, obtain these additional records and associate them with the claims file for consideration in this appeal. 

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected lumbar spine disc disease and cervical spine disc disease.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


